           Case 2:20-cv-00099-RSL Document 24 Filed 04/21/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON

BRIAN McDONALD, AND JAMES R.
SNYDER,
                                                    Case No: 20-cv-00099-RSL
                   Plaintiffs,

         v.                                         ORDER GRANTING MOTION TO
                                                    WITHDRAW
GENERAL BUILDER SUPPLY, INC., a
Washington corporation, and NATHAN
ANDERSON, TOWNLEY ANDERSON,
JANE ANDERSON, and JENNIFER
ANDERSON,

                   Defendants.



                                              ORDER

        Steven C. Burke and Case & Dusterhoff, LLP’s unopposed Motion to Withdraw came

before the Court in regular course. The Court having reviewed the motion and supporting
declaration, being fully advised, finds good cause to grant leave to withdraw as counsel of record

for Plaintiff.

        The Motion to Withdraw is GRANTED.
                                        D.

        Dated this 21st day of April, 2021.
                                                ______________________________
                                                   _

Submitted by:
Steven C. Burke, WSBA 40431



  ORDER GRANTING MOTION TO WITHDRAW
